DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas A. Dallmann (Reg. No. 65,636) on 04/13/2021.
The application has been amended as follows:
Claim 18, line 1, “claim 3” changed to “claim 1” ;

Reasons for Allowance
2. 	Claims 1, 6 and 9-28 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: applicant’s amendment filed on 03/16/2021 has been reviewed by the examiner in view of prior arts of records Sparks et al. (US 2016/0031700 A1), and the prior art od records Sparks fails to teach the cited claim limitations of “wherein individual of the pixels comprise one or more display elements and occupy a pixel area comprising an amount of the pixel area occupied by the one or more display elements and a black matrix space not occupied by the one or more display elements, wherein individual of the microphones occupy at least a portion of the black matrix space in one or more pixels”. Prior art Sparks teaches systems, methods and apparatus including microelectromechanical system microphones. The systems include a substrate made of a low dielectric material, such as glass and a layer of semiconductor material extends, substantially continuously over a surface of the substrate and includes an array of display elements that modulate light to form an image and a movable diaphragm that detects acoustic signals. However, prior art Sparks fails to teach the cited claim limitations of “wherein individual of the pixels comprise one or more display elements and occupy a pixel area comprising an amount of the pixel area occupied by the one or more display elements and a black matrix space not occupied by the one or more display elements, wherein individual of the microphones occupy at least a portion of the black matrix space in one or more pixels”.


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




April 13, 2021
/SIMON KING/Primary Examiner, Art Unit 2653